 Case 4:20-cv-00554-ALM Document 10 Filed 12/14/20 Page 1 of 3 PageID #: 183




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 BRAINSTORM XX, LLC                 §
 d/b/a WWW.ROBOCALLS.CASH,          §
 and LEE “DOC” COMPTON              §
                                    §
               PLAINTIFFS,          §
                                    §
 vs.                                § CIVIL ACTION NO. 4:20-cv-554
                                    §
 JOHN DOE 1, a/k/a PETER            §
 BERGMAN, a/k/a JOSH KING,          §
 individually and/or d/b/a          §
 ROBOCALLSCASH.NET, and             §
 ROBOCALLSCASHKIT.COM;              §
 ROBOCALLSCASH.NET, an entity       §
 using an assumed name;             §
 ROBOCALLSCASHKIT.COM, an           §
 entity using an assumed name; and  §
 JOHN DOES 2-9; and Jane Does 1-9,  §
                                    §
               DEFENDANTS.          §
______________________________________________________________________________

                    PLAINTIFFS’ STATUS UPDATE REPORT
______________________________________________________________________________



       In response to the Court’s December 3, 2020, Order requiring a Status Update (Dkt. #9),

Plaintiffs hereby supply following status update on this matter.

       Currently, Plaintiffs remain unable to determine the true identity of the Defendants in this

matter. Since obtaining the August 18, 2020, Preliminary Injunction Order (Dkt. #8), Plaintiffs

have suffered another attack from Defendants. Specifically, Defendants established yet another

competing website designed to look like Plaintiffs’ website and selling counterfeit versions of

Plaintiffs’ self-help kit against the trademark and business goodwill of Plaintiffs. Plaintiffs used

this subsequent website and a live advertisement that directed web traffic to the website to obtain

                                                    Plaintiffs Status Update Report-Page 1 of 3
 Case 4:20-cv-00554-ALM Document 10 Filed 12/14/20 Page 2 of 3 PageID #: 184




the Google client code for Defendants’ advertisement and then to obtain additional discovery from

Google related to the identity of Defendants. Plaintiffs were also able to use this new website to

obtain information from Defendants’ most recent Internet service providers that supported the new

website.

       Unfortunately, all this discovery has now been returned, and Plaintiffs have been unable to

identify the true identity of the Defendants because they continue to rely on shell entities outside

of the United States to hide their true identity and/or locate their corporate structure in a location

where obtaining service on Defendants is prohibitive.

       At this time, there are no competitive websites being operated by Defendants and there

have not been any such websites for several months. Plaintiffs note that the Court’s Preliminary

Injunction Order served as an effective tool in immediately stopping the most recent unlawful

website that has started operation. However, the new discovery that the Plaintiffs have obtained

since the preliminary injunction hearing continues to show that the Defendants are highly skilled

at using the multi-layer labor and of international laws and shell companies to hide their identity

and prevent service.

       Plaintiff is also aware that there are difficult legal hurdles for obtaining a permanent

injunction on a party that has not been formally served. Accordingly, Plaintiffs continue to seek

the true identity of the Defendants. Lacking the ability to obtain a usable identity through the

advertising and sales of Defendants, Plaintiffs will now seek to ascertain the identity of Defendants

through the financial side of their operations. Having obtained the names of British shell entities

and knowing that PayPal was the financial payment mechanism of Defendant’s most recent

website, Plaintiffs will seek discovery through PayPal to attempt to ascertain an identity capable

of serving.

                                                     Plaintiffs Status Update Report-Page 2 of 3
 Case 4:20-cv-00554-ALM Document 10 Filed 12/14/20 Page 3 of 3 PageID #: 185




       Accordingly, Plaintiffs respectfully request that the Court allow this case to maintain its

current status as the Plaintiffs continue to seek the identity of Defendants.

                                               RESPECTFULLY SUBMITTED,

                                               /s/ Eric N. Roberson
                                               __________________________________________
                                               Eric Roberson
                                               Texas State Bar No. 00792803
                                               Kilgore & Kilgore, PLLC
                                               3109 Carlisle Street
                                               Dallas, TX 75204
                                               214-379-0817 Direct
                                               214.969.9099
                                               214.379.0843 Fax
                                               ENR@KilgoreLaw.com
                                               ATTORNEY FOR PLAINTIFF
                                               LEE “DOC” COMPTON




                                                     Plaintiffs Status Update Report-Page 3 of 3
